Citation Nr: 0306821	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  03-03 739	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in October 
1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Casula, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in October 
1999.  

The Board also notes that the veteran has requested that his 
non-service-connected disability pension benefits be 
reinstated.  Because that issue is not before the Board, it 
is matter is referred to the RO for consideration. 


FINDING OF FACT

In March 2003, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran 
indicating he was withdrawing the appeal for compensation 
under 38 U.S.C.A. § 1151 for disability claimed to be due to 
VA medical treatment in October 1999.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  By letter dated 
March 13, 2003, the veteran  has withdrawn this appeal for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in October 
1999.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.

                       
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



